 



EXHIBIT 10.38
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
April 20, 2006 by and between Burger King Corporation, a Florida corporation
(together with any Successor thereto, the “Company”), and Anne Chwat
(“Executive”).
WITNESSETH:
     WHEREAS, Executive commenced employment with the Company on September 27,
2004;
     WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Agreement;
     WHEREAS, Executive desires to accept such employment on such terms and
conditions; and
     WHEREAS, Executive currently is a party to an employment agreement with the
Company dated as of July 1, 2005, as amended by that certain Amendment to
Employment Agreement dated as of September 30, 2005 (as amended, the “Original
Agreement”), that governs the terms and conditions of her employment, and
Executive and the Company desire to have the Original Agreement superseded by
the terms of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:
     l. Agreement to Employ. Upon the terms and subject to the conditions of
this Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.
     2. Amendment and Restatement of Original Agreement. This Agreement shall
serve as a complete amendment and restatement of the Original Agreement. All
terms of the Original Agreement shall be superseded by the terms of this
Agreement and, upon execution of this Agreement, the Original Agreement shall be
of no further force and effect.
     3. Term; Position and Responsibilities; Location.
     (a) Term of Employment. Unless Executive’s employment shall sooner
terminate pursuant to Section 9, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement from the date first
written above through June 30, 2007 (the “Initial Term”). Effective upon the
expiration of the Initial Term and each Additional Term (as defined below),
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions, for an additional period of one (1) year
(each, an “Additional Term”), in each such case, commencing upon the expiration
of the Initial Term or the then current Additional Term, as the case may be,
unless the Company shall have given written notice to Executive, at least ninety
(90) days prior to the expiration of the Initial Term or such Additional Term,
of its intention not to extend the Employment Period (as defined below)
hereunder; provided that any such notice of non-extension shall be deemed to
constitute a termination of Executive’s employment by the Company Without Cause
pursuant to Section 9(c) hereof. The period during which Executive is employed
by the Company pursuant to this Agreement, including any extension thereof in
accordance with the preceding sentence, shall be referred to as the “Employment
Period.”

 



--------------------------------------------------------------------------------



 



     (b) Position and Responsibilities. During the Employment Period, Executive
shall serve as Executive Vice President and General Counsel and shall have such
duties and responsibilities as are customarily assigned to individuals serving
in such position and such other duties consistent with Executive’s title and
position as the Chief Executive Officer of the Company (the “CEO”) and the Board
of Directors (or any committee thereof) of the Company (the Board or such
committee referred to as the “Board”) specifies from time to time. Executive
shall be a member of the Company’s executive leadership team and shall report
directly to the CEO or someone in a substantially equivalent position within the
Company who is at an equivalent level to that which Executive currently reports.
Executive shall devote all of her skill, knowledge, commercial efforts and
business time to the conscientious and good faith performance of her duties and
responsibilities for the Company to the best of her ability.
     (c) Location. During the Employment Period, Executive’s services shall be
performed primarily in the Miami-Dade metropolitan area. However, Executive may
be required to travel in and outside of Miami-Dade as the needs of the Company’s
business dictate.
     4. Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at an annualized rate of $437,750, payable in
installments on the Company’s regular payroll dates. The Board shall review
Executive’s base salary annually during the Employment Period and may increase
(but not decrease) such base salary from time to time, based on its periodic
review of Executive’s performance in accordance with the Company’s regular
policies and procedures. The annual base salary payable to Executive from time
to time under this Section 4 shall hereinafter be referred to as the “Base
Salary.”
     5. Annual Incentive Compensation. Executive shall be eligible to receive an
annual bonus (“Annual Bonus”) with respect to each fiscal year ending during the
Employment Period. For the 2006 fiscal year of the Company, the Annual Bonus
shall be determined under the Company’s Fiscal Year 2006 Executive Team
Restaurant Support Incentive Plan, and thereafter, the Annual Bonus shall be
determined under the 2006 Omnibus Incentive Plan (the “Omnibus Plan”) or such
other annual incentive plan maintained by the Company for similarly situated
employees that the Company designates, in its sole discretion (any such plan,
the “Bonus Plan”), in accordance with the terms of such plan as in

2



--------------------------------------------------------------------------------



 



effect from time to time. For each such fiscal year, Executive shall be eligible
to earn a target Annual Bonus equal to seventy percent (70%) of Executive’s Base
Salary for such fiscal year, if the Company achieves the target performance
goals established by the Board for such fiscal year. If the Company does not
achieve the threshold performance goals established by the Board for a fiscal
year, Executive shall not be entitled to receive an Annual Bonus for such fiscal
year. If the Company exceeds the target performance goals established by the
Board for a fiscal year, Executive shall be entitled to earn an additional
Annual Bonus for such year in accordance with the terms of the applicable Bonus
Plan. The Annual Bonus for each year shall be payable at the same time as
bonuses are paid to other senior executives of the Company in accordance with
the terms of the applicable Bonus Plan. Executive shall be entitled to receive
any Annual Bonus that becomes payable in a lump-sum cash payment, or, at her
election, (A) up to fifty percent (50%) of the Annual Bonus in the form of a
grant of restricted stock units of Common Stock (as defined below) or (B) in any
form that the Board generally makes available to the Company’s executive
management team, provided that any such election is made by Executive in
Compliance with Section 409A of the Internal Revenue Code of 1986 (as amended)
and the regulations promulgated there under.
     6. Equity Incentive Compensation. (a) All equity of Burger King Holdings,
Inc. or equity-based awards with respect to the common stock of Burger King
Holdings, Inc. (“Common Stock”) held by Executive as of the date hereof and any
Management Subscription and Shareholders’ Agreement, Management Stock Option
Agreement and Restricted Share Agreement (collectively, the “Equity Award
Agreements”) to which the Executive is a party as of the date hereof, will
continue in accordance with their respective terms provided that,
notwithstanding any other provision of this Agreement or the Equity Award
Agreements, if a Change in Control (as defined below) occurs and, within
twenty-four (24) months after the date of such Change in Control, Executive’s
employment is terminated by the Company “Without Cause” or by Executive for
“Good Reason” (as defined below), all options to acquire Common Stock held by
Executive at such time (the “Options”), will become immediately and fully vested
upon such termination and Executive shall have ninety (90) days from the
Termination Date to exercise such Options. For purposes of this Agreement, the
term “Change in Control” shall have the meaning ascribed to such term in the
Omnibus Plan.
     (b) During the Employment Period, Executive shall be entitled to receive
annual performance-based equity grants in accordance with the terms and
conditions of the Omnibus Plan or such other plan providing for equity-based
incentive compensation maintained by the Company for employees at Executive’s
grade level that the Company designates, in its sole discretion.

3



--------------------------------------------------------------------------------



 



     7. Employee Benefits.
     (a) General. During the Employment Period, Executive will be eligible to
participate in the employee and executive benefit plans and programs maintained
by the Company from time to time in which executives of the Company at
Executive’s grade level are eligible to participate, including to the extent
maintained by the Company, life, medical, dental, accidental and disability
insurance plans and retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.
The benefits referred to in this Section 7(a) shall be provided to Executive on
a basis that is commensurate with Executive’s position and duties with the
Company and on substantially the same terms and conditions as those applicable
to the Company’s other senior executive’s of Executive’s title and level.
     (b) Benefit Allowance. During the Employment Period, in addition to the
benefits provided under Section 7(a), Executive will also be entitled to receive
a perquisite allowance on an annualized basis of $35,000 to be used by Executive
in connection with (i) financial planning services, (ii) a car allowance and
(iii) additional life and other insurance benefits.
     8. Expenses; Etc.
     (a) Business Travel, Lodging, etc. During the Employment Period, the
Company will reimburse Executive for reasonable travel, lodging, meal and other
reasonable expenses incurred by her in connection with the performance of her
duties and responsibilities hereunder upon submission of evidence satisfactory
to the Company of the incurrence and purpose of each such expense, provided that
such expenses are permitted under the terms and conditions of the Company’s
business expense reimbursement policy applicable to executives at Executive’s
grade level, as in effect from time to time. During the Employment Period, the
Company shall pay or reimburse Executive for the annual membership dues for two
(2) airline club memberships of Executive’s choosing.
     (b) Vacation. During the Employment Period, Executive shall be entitled to
vacation on an annualized basis in accordance with the Company’s vacation
policy, currently four (4) weeks per year for an individual in Executive’s
position, without carry-over accumulation. Executive shall also be entitled to
Company-designated holidays.
     9. Termination of Employment.
     (a) Termination Due to Death or Disability. Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability (as defined below in this subsection (a)).
In the event that Executive’s employment is terminated due to her Disability or
death, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 9(f)(ii). For purposes of this Agreement,
“Disability” means a physical or mental disability that prevents or would
prevent the performance by Executive of her duties hereunder for a continuous
period of six (6) months or longer. The determination of Executive’s Disability
will

4



--------------------------------------------------------------------------------



 



(i) be made by an independent physician agreed to by the parties, or if the
parties are unable to agree within ten (10) days after a request for designation
by a party, by an independent physician identified by the Company’s disability
insurance provider, (ii) be final and binding on the parties hereto and (iii) be
based on such competent medical evidence as shall be presented to such
independent physician by Executive and/or the Company or by any physician or
group of physicians or other competent medical experts employed by Executive
and/or the Company to advise such independent physician.
     (b) Termination by the Company for Cause. Executive’s employment may be
terminated by the Company for Cause (as defined below in this subsection (b)).
In the event of a termination of Executive’s employment by the Company for
Cause, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 9(f)(ii). For purposes of this Agreement, “Cause”
means (i) a material breach by Executive of any provision of this Agreement;
(ii) a material and willful violation by Executive of any of the Policies (as
defined in Section 13); (iii) the failure by Executive to reasonably and
substantially perform her duties hereunder (other than as a result of physical
or mental illness or injury); (iv) Executive’s willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (v) Executive’s fraud or misappropriation of funds; or (vi) the
commission by Executive of a felony or other serious crime involving moral
turpitude; provided that in the case of any breach of clauses (i), (ii) or
(iii) that is curable, no termination there under shall be effective unless the
Company shall have given Executive notice of the event or events constituting
Cause and Executive shall have failed to cure such event or events within thirty
(30) business days after receipt of such notice. If, in the event Executive’s
employment is terminated by the Company Without Cause (as defined in subsection
(c) below) and, on or before the 12-month anniversary of the applicable Date of
Termination of such termination Without Cause, it is determined in good faith by
the Board that Executive’s employment could have been terminated for Cause under
clauses (iv), (v) or (vi) hereof, Executive’s employment shall, at the election
of the Board, be deemed to have been terminated for Cause, effective as of the
date of the occurrence of the events giving rise to the Cause termination. Upon
such determination, the Company shall (x) immediately cease paying any
termination benefits pursuant to Section 9 hereof and (y) Executive shall be
obligated to immediately repay to the Company all amounts theretofore paid to
Executive pursuant to Section 9. In addition, if not repaid, the Company shall
have the right to set off from any amounts otherwise due to Executive any
amounts previously paid pursuant to Section 9(f) (other than the Accrued
Obligations).
     (c) Termination Without Cause. Executive’s employment may be terminated by
the Company Without Cause (as defined below in this subsection (c)) at any time.
In the event of a termination of Executive’s employment by the Company Without
Cause, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 9(f)(i). For purposes of this Agreement, a
termination “Without Cause” shall mean a termination of Executive’s employment
by the Company other than due to Executive’s death or Disability as described in
Section 9(a) and other than for Cause as described in Section 9(b).

5



--------------------------------------------------------------------------------



 



     (d) Termination by Executive. Executive may resign from her employment for
any reason, including for Good Reason (as defined below in this subsection (d)).
In the event of a termination of Executive’s employment by Executive’s
resignation other than for Good Reason, no termination benefits shall be payable
to or in respect of Executive except as provided in Section 9(f)(ii) and in the
event of a termination of Executive’s employment by Executive for Good Reason,
no termination benefits shall be payable to or in respect of Executive except as
provided in Section 9(f)(i). For purposes of this Agreement, a termination of
employment by Executive for “Good Reason” shall mean a resignation by Executive
from her employment with the Company within thirty (30) days following the
occurrence, without Executive’s consent, of any of the following events: (i) a
material diminution in the Executive’s position, authority or responsibilities;
(ii) any decrease in Executive’s Base Salary or a material decrease in the
Executive’s incentive compensation opportunities as set forth in Sections 5 and
6 or (iii) any other material breach by the Company of any material provision of
this Agreement; provided that the Executive shall have given the Company notice
of the event or events constituting Good Reason and the Company shall have
failed to cure such event or events within thirty (30) business days after
receipt of such notice.
     (e) Notice of Termination; Date of Termination.
     (i) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than as a result of Executive’s death) shall be
communicated by a written Notice of Termination addressed to the other party to
this Agreement. A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 9 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.
     (ii) Date of Termination. The term “Date of Termination” shall mean (i) if
Executive’s employment is terminated by her death, the date of her death,
(ii) if Executive’s employment is terminated by the Company by reason of
Executive’s Disability, a date which is at least six (6) months following the
occurrence of the event giving rise to the Disability, (iii) if Executive’s
employment is terminated by Executive, a date which is at least 30 days
following the issuance of the Notice of Termination and (iv) if Executive’s
employment is terminated for any other reason, the effective date of termination
specified in such Notice of Termination. The Employment Period shall expire on
the Date of Termination.
     (f) Payments Upon Certain Terminations.

6



--------------------------------------------------------------------------------



 



     (i) In the event of a termination of Executive’s employment by the Company
Without Cause or by Executive’s resignation from employment for Good Reason
during the Employment Period, the Company shall pay to Executive, within thirty
(30) days of the Date of Termination, her (x) Base Salary through the Date of
Termination, to the extent not previously paid, (y) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Termination that are subject to reimbursement pursuant to Section 8(a) and
(z) payment for vacation time accrued as of the Date of Termination but unused
(such amounts under clauses (x), (y) and (z), collectively the “Accrued
Obligations”). In addition, in the event of any such termination of Executive’s
employment, if Executive executes and delivers to the Company a Separation
Agreement and General Release substantially in the form approved by the Company,
Executive shall be entitled to the following payments and benefits:
     (A) continued payments of Base Salary and the benefits allowance described
in Section 7(b), payable in installments in accordance with the Company’s
regular payroll policies, for the period beginning on the Date of Termination
and ending on the one (1) year anniversary of the Date of Termination (the
“Severance Period”);
     (B) a portion of Executive’s Annual Bonus for the fiscal year of the
Company during which Executive was employed that includes the Date of
Termination, such portion to equal the product (such product, the “Pro-Rata
Bonus”) of (1) the Annual Bonus that would have been payable to Executive for
such fiscal year had Executive remained employed for the entire fiscal year,
determined based on the extent to which the Company actually achieves the
performance goals for such year established pursuant to Section 5, multiplied by
(2) a fraction, the numerator of which is equal to the number of days in such
fiscal year that precede the Date of Termination and the denominator of which is
equal to 365, such amount to be payable to Executive within five (5) business
days following the date (the “Bonus Payment Date”) annual bonuses for such
fiscal year are actually paid by the Company to its active executives;
     (C) continued coverage during the Severance Period under the Company’s
medical, dental and life insurance plans referred to in Section 7(a) for
Executive and her eligible dependents participating in such plans immediately
prior to the Date of Termination, subject to timely payment by Executive of all
premiums, contributions and other co-payments required to be paid by active
senior executives of the Company under the terms of such plans as in effect from
time to time; and
     (D) at the discretion of the Company, the services of an outplacement
agency as selected by and for such period of time as determined by the Chief
Human Resources Officer of the Company.
     Executive shall not have a duty to mitigate the costs to the Company under
this Section 9(f)(i), nor shall any payments from the Company to Executive of
Base Salary or Pro-Rata Bonus be reduced, offset or canceled by any compensation
or fees earned by (whether or not paid currently) or offered to Executive during
the Severance Period by a subsequent employer or other below) for which
Executive performs services, including but not limited to consulting services.
The foregoing notwithstanding, should Executive receive or be offered health or
medical benefits coverage during the Severance Period by a subsequent employer
or Person for whom Executive performs services, Executive shall notify the
Company of this within seven (7) business days of such receipt or offer, as
applicable, and all similar health and medical benefits coverage provided by the
Company to Executive shall terminate as of the effective date of such new
coverage.

7



--------------------------------------------------------------------------------



 



     (ii) If Executive’s employment shall terminate upon her death or if the
Company shall terminate Executive’s employment for Cause or due to Executive’s
Disability or Executive shall resign from her employment without Good Reason, in
any such case during the Employment Period, the Company shall pay to Executive
(or, in the event of Executive’s death, to her estate) the Accrued Obligations
within thirty (30) days following the Date of Termination, provided that in the
event of Executive’s death, the said 30-day period for making such payment shall
commence from the date of production to the Company of such evidence or
information in respect of the Executive’s estate as the Company may require. In
addition, if Executive’s employment shall terminate upon her death or be
terminated by the Company due to Executive’s Disability during the Employment
Period, the Company shall pay to Executive (or, in the event of Executive’s
death, to her estate) the Pro-Rata Bonus, if any, in one lump sum within five
(5) business days following the Bonus Payment Date for the fiscal year of the
Company that includes the Date of Termination.
     (iii) Except as specifically set forth in this Section 9(f), no termination
benefits shall be payable to or in respect of Executive’s employment with the
Company or its Affiliates.
     (g) Resignation upon Termination. Effective as of any Date of Termination
under this Section 9 or otherwise as of the date of Executive’s termination of
employment with the Company, Executive shall resign, in writing, from all Board
and Board committee memberships and other positions then held by her, or to
which she has been appointed, designated or nominated, with the Company and its
Affiliates.
     10. Restrictive Covenants. Each of the Company and Executive agrees that
the Executive will have a prominent role in the management of the business, and
the development of the goodwill, of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. In addition, Executive
recognizes that she will have access to and become familiar with or exposed to
Confidential Information (as such term is defined below), in particular, trade
secrets, proprietary information, customer lists, and other valuable business
information of the Company pertaining or related to the quick service restaurant
business. Executive agrees that Executive could cause grave harm to the Company
if she, among other things, worked for the

8



--------------------------------------------------------------------------------



 



Company’s competitors, solicited the Company’s employees away from the Company
or solicited the Company’s franchisees upon the termination of Executive’s
employment with the Company or misappropriated or divulged the Company’s
Confidential Information, and that as such, the Company has legitimate business
interests in protecting its good will and Confidential Information, and, as
such, these legitimate business interests justify the following restrictive
covenants:
     (a) Confidentiality.
     (i) Executive acknowledges and agrees that the terms of this Agreement,
including all addendums and attachments hereto, are confidential. Except as
required by law or the requirements of any stock exchange, Executive agrees not
to disclose any information contained in this Agreement to anyone, other than to
Executive’s lawyer, financial advisor or immediate family members. If Executive
discloses any information contained in this Agreement to her lawyer, financial
advisor or immediate family members as permitted herein, Executive agrees to
immediately tell each such individual that he or she must abide by the
confidentiality restrictions contained herein and keep such information
confidential as well.
     (ii) Executive agrees that during her employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party. “Confidential Information” means
confidential, proprietary or commercially sensitive information relating to
(Y) the Company or its Affiliates, or members of their respective management or
boards or (Z) any third parties who do business with the Company or its
Affiliates, including franchisees and suppliers. Confidential Information
includes, without limitation, marketing plans, business plans, financial
information and records, operation methods, personnel information, drawings,
designs, information regarding product development, other commercial or business
information and any other information not available to the public generally. The
foregoing obligation shall not apply to any Confidential Information that has
been previously disclosed to the public or is in the public domain (other than
by reason of a breach of Executive’s obligations to hold such Confidential
Information confidential). If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the Company of such disclosure obligation or request no later than three
(3) business days after Executive learns of such obligation or request, and
permit the Company to take all lawful steps it deems appropriate to prevent or
limit the required disclosure.
     (b) Non-Competition. Executive agrees that during her employment with the
Company, Executive shall devote all of her skill, knowledge, commercial efforts
and business time to the conscientious and good faith performance of her duties
and responsibilities to the Company to the best of her ability and Executive
shall not, directly or indirectly, be employed by, render services for, engage
in business with or serve as

9



--------------------------------------------------------------------------------



 



an agent or consultant to any Person other than the Company. Executive further
agrees that during her employment with the Company and for the period of one
(1) year following any termination of her employment with the Company, Executive
shall not directly or indirectly engage in any activities that are competitive
with the quick service restaurant business conducted by the Company, and
Executive shall not, directly or indirectly, become employed by, render services
for, engage in business with, serve as an agent or consultant to, or become a
partner, member, principal, stockholder or other owner of, McDonald’s
Corporation, Yum! Brands, Inc., Wendy’s International, Inc., or any of their
Affiliates, provided that Executive shall be permitted to hold a one percent
(1%) or less interest in the equity or debt securities of any publicly traded
company. Executive’s duties and responsibilities involve, and/or will affect,
the operation and management of the Company on a worldwide basis. Executive will
obtain Confidential Information that will affect the Company’s operations
throughout the world. Accordingly, Executive acknowledges that the Company has
legitimate business interests in requiring a worldwide geographic scope and
application of this non-compete provision, and agrees that this non-compete
provision applies on a worldwide basis.
     (c) Non-Solicitation of Employees and Franchisees. During the period of
Executive’s employment with the Company and for the one (1)-year period
following the termination of her employment, Executive shall not, directly or
indirectly, by herself or through any third party, whether on Executive’s own
behalf or on behalf of any other Person or entity, (i) solicit or induce or
endeavor to solicit or induce, divert, employ or retain, (ii) interfere with the
relationship of the Company or any of its Affiliates with, or (iii) attempt to
establish a business relationship of a nature that is competitive with the
business of the Company with any Person that is or was (during the last twelve
(12) months of Executive’s employment with the Company) (A) an employee of the
Company or engaged to provide services to it, or (B) a franchisee of the Company
or any of its Affiliates.
     11. Work Product. Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company, whether
ensuing during or after Executive’s employment with the Company (“Work Product”)
shall exclusively vest in and be the sole and exclusive property of the Company
and shall constitute “work made for hire” (as that term is defined under
Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being
the person for whom the work was prepared. In the event that any such Work
Product is deemed not to be a “work made for hire” or does not vest by operation
of law in the Company, Executive hereby irrevocably assigns, transfers and
conveys to the Company, exclusively and perpetually, all right, title and
interest which Executive may have or acquire in and to such Work Product
throughout the world, including without limitation any copyrights and patents,
and the right to secure registrations, renewals, reissues, and extensions
thereof. The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right

10



--------------------------------------------------------------------------------



 



to use any such materials, other than within the legitimate scope and purpose of
Executive’s employment with the Company. Executive shall promptly disclose to
the Company the creation or existence of any Work Product and shall take
whatever additional lawful action may be necessary, and sign whatever documents
the Company may require, in order to secure and vest in the Company or its
designee all right, title and interest in and to all Work Product and any
intellectual property rights therein (including full cooperation in support of
any Company applications for patents and copyright or trademark registrations).
     12. Return of Company Property. In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its Affiliates, including without limitation all
materials or documents containing or pertaining to Confidential Information, and
including without limitation, any Company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, televisions, card access to any Company building, customer lists,
computer disks, reports, files, e-mails, work papers, Work Product, documents,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents.
     13. Compliance With Company Policies. During Executive’s employment with
the Company, Executive shall be governed by and be subject to, and Executive
hereby agrees to comply with, all Company policies, procedures, rules and
regulations applicable to employees generally or to employees at Executive’s
grade level, including without limitation, the Burger King Companies’ Code of
Business Ethics and Conduct, in each case, as they may be amended from time to
time in the Company’s sole discretion (collectively, the “Policies”).
     14. Data Protection & Privacy.
     (a) Executive acknowledges that the Company, directly or through its
Affiliates, collects and processes data (including personal sensitive data and
information retained in email) relating to Executive. Executive hereby agrees to
such collection and processing and further agrees to execute the Burger King
Corporation Employee Consent to Collection and Processing of Personal
Information, a copy of which is attached to this Agreement as Attachment 1,
unless a previously executed copy of such Consent is on file with the Company.
     (b) To ensure regulatory compliance and for the protection of its workers,
customers, suppliers and business, the Company reserves the right to monitor,
intercept, review and access telephone logs, internet usage, voicemail, email
and other communication facilities provided by the Company which Executive may
use during her employment with the Company. Executive hereby acknowledges that
all communications and activities on Company equipment or premises cannot be
presumed to be private.

11



--------------------------------------------------------------------------------



 



     15. Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction. Executive acknowledges and agrees that a breach by Executive of
any of Section 10, 11, 12, 13 or 14 is a material breach of this Agreement and
that remedies at law may be inadequate to protect the Company and its Affiliates
in the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions. Executive further acknowledges and agrees that the
Company’s obligations to pay Executive any amount or provide Executive with any
benefit or right pursuant to Section 9 is subject to Executive’s compliance with
Executive’s obligations under Sections 10 through 14 inclusive, and that in the
event of a breach by Executive of any of Section 10, 11, 12, 13 or 14, the
Company shall immediately cease paying such benefits and Executive shall be
obligated to immediately repay to the Company all amounts theretofore paid to
Executive pursuant to Section 9. In addition, if not repaid, the Company shall
have the right to set off from any amounts otherwise due to Executive any
amounts previously paid pursuant to Section 9(f) (other than the Accrued
Obligations). Executive further agrees that the foregoing is appropriate for any
such breach inasmuch as actual damages cannot be readily calculated, the amount
is fair and reasonable under the circumstances, and the Company would suffer
irreparable harm if any of these Sections were breached. All disputes not
relating to any request or application for injunctive relief in accordance with
this Section 15 shall be resolved by arbitration in accordance with Section 20
(b).
     16. Assumption of Agreement. The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment Without Cause as described
in Section 9, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.
     17. Indemnification. The Company agrees both during and after the
Employment Period to indemnify Executive to the fullest extent permitted by its
Certificate of Incorporation (including payment of expenses in advance of final
disposition of a proceeding) against actions or inactions of Executive during
the Employment Period as an officer, director or employee of the Company or any
of its Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any
of the foregoing. The Company also agrees to provide Executive with directors
and officers insurance coverage both during and, with regard to matters
occurring during the Employment Period, after the Employment Period. Such
coverage shall be at a level at least equal to the level being maintained at
such time for the then current officers and directors or, if then being
maintained at a higher level with regard to any prior period activities for
officers or directors during such prior period, such higher amount with regard
to Executive’s activities during such prior period.

12



--------------------------------------------------------------------------------



 



     18. Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement, including the Original Agreement,
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.
     19. Survival. The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement: 9(f), 10, 11, 12,
14, 15, 17, 19 and 20.
     20. Miscellaneous.
     (a) Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company and its Successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and her heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, provided, however, that the Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means), provided that the Successor to the Company shall expressly assume and
agree to perform this Agreement in accordance with the provisions of Section 16.
     (b) Arbitration. The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration before the American Arbitration Association
(“AAA”). The arbitration shall be conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration. The arbitration shall be held in Miami, Florida. The dispute
shall be heard and determined by one arbitrator selected from a list of
arbitrators who are members of AAA’s Regional Employment Dispute Resolution
roster. If the parties cannot agree upon a mutually acceptable arbitrator from
the list, each party shall number the names in order of preference and return
the list to AAA within ten (10) days from the date of the list. A party may
strike a name from the list only for good cause. The arbitrator receiving the
highest ranking by the parties shall be selected. Depositions, if permitted by
the arbitrator, shall be limited to a maximum of two (2) per party and to a
maximum of four (4) hours in duration. The arbitration shall not impair either
party’s right to request injunctive or other equitable relief in accordance with
Section 15 of this Agreement.

13



--------------------------------------------------------------------------------



 



     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflicts of laws.
     (d) Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
     (e) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Board or a Person authorized thereby and is agreed to in writing by
Executive. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
     (f) Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event that one or more
terms or provisions of this Agreement are deemed invalid or unenforceable by the
laws of Florida or any other state or jurisdiction in which it is to be
enforced, by reason of being vague or unreasonable as to duration or geographic
scope of activities restricted, or for any other reason, the provision in
question shall be immediately amended or reformed to the extent necessary to
make it valid and enforceable by the court of such jurisdiction charged with
interpreting and/or enforcing such provision. Executive agrees and acknowledges
that the provision in question, as so amended or reformed, shall be valid and
enforceable as though the invalid or unenforceable portion had never been
included herein.
     (g) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
     (A) If to the Company, to it at:

14



--------------------------------------------------------------------------------



 



Burger King Corporation
5505 Blue Lagoon Drive
Miami, Florida 33126-2029
Attention: Chief Human Resources Officer
Telephone: 305-378-3755
Facsimile: 305-378-3189
with a copy to: Associate General Counsel of Human Resources
Telephone: 305-378-3342
Facsimile: 305-378-7275

  (B)   if to Executive, to her residential address as currently on file with
the Company.

     (h) Voluntary Agreement; No Conflicts. Executive represents that she is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
she is a party or by which she or her properties or assets may be bound.
     (i) Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
     (j) Headings. The section and other headings contained in this Agreement
are for the convenience of the parties only and are not intended to be a part
hereof or to affect the meaning or interpretation hereof.
     (k) Certain other Definitions.
     “Affiliate”: with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of any such Person.
     “Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
     “Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
     “Subsidiary”: with respect to any Person, each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing fifty percent (50%) or more of
the combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

15



--------------------------------------------------------------------------------



 



     “Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
     IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set her hand, in each
case effective as of the date first above written.

            BURGER KING CORPORATION
      By:   /s/ JOHN CHIDSEY         Name:   John Chidsey        Title:   Chief
Executive Officer     

            Executive:
      /s/ ANNE CHWAT       Anne Chwat   

16



--------------------------------------------------------------------------------



 



ATTACHMENT 1
BURGER KING CORPORATION
EMPLOYEE CONSENT TO COLLECTION
AND PROCESSING OF PERSONAL INFORMATION
Burger King Corporation (“the Company”) has informed me that the Company
collects and processes my personal information only for legitimate human
resource and business reasons such as payroll administration, to fill employment
positions, maintaining accurate benefits records, meet governmental reporting
requirements, security, health and safety management, performance management,
company network access and authentication. I understand the Company will treat
my personal data as confidential and will not permit unauthorized access to this
personal data. I HEREBY CONSENT to the Company collecting and processing my
personal information for such human resource and business reasons.
I understand the Company may from time-to-time transfer my personal data to the
corporate office of the Company (currently located in Miami, Florida, United
States of America), another subsidiary, an associated business entity or an
agent of the Company, located either in the United States or in another country,
for similar human resource and business reasons. I HEREBY CONSENT to such
transfer of my personal data outside the country in which I work to the
corporate office in the United States of America, another subsidiary or
associated business entity or agent for human resource management and business
purposes.
I further understand the Company may from time-to-time transfer my personal
information to a third party, either in the United States or another country,
for processing the information for legitimate human resource and business
purposes. I HEREBY CONSENT to the transfer of my personal information for such
human resource purposes to a third party.
I understand the Company may from time-to-time collect and process personal
information regarding my race and/or national origin for the limited use of
complying with legal reporting requirements under the laws of the United States
and/or any other state or country in which I work. I HEREBY CONSENT to the
Company collecting and processing information regarding my race and/or national
origin for this purpose.

         
 
  /s/ ANNE CHWAT
 
(Employee’s Signature)    
 
       
 
  ANNE CHWAT
 
(Employee’s Name – Please Print)    
 
  Date: April 20, 2006    

17